                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


MICHAEL FUSELIER ET AL                                         CASE NO. 2:19-CV-01456

VERSUS                                                         JUDGE JAMES D. CAIN, JR.

EVEREST NATIONAL INSURANCE CO                                  MAGISTRATE JUDGE KAY
ET AL

                            MEMORANDUM RULING AND ORDER

        Before the Court is a Report and Recommendation (Rec. 26) wherein the Magistrate

Judge recommends that Travelers Property Casualty Co. of America (the Workers’

Compensation carrier) (hereinafter referred to as “Travelers WC”) 1 be allowed to

intervene, but also recommends that all claims in this lawsuit be dismissed because the

Worker’s Compensation carrier is an intervenor as of right and an indispensable party

pursuant to Rule 19(b). Travelers Property Casualty Co. of America (the UM carrier)

(hereinafter referred to as “Travelers UM”) is also named a defendant in this lawsuit. For

purposes of 28 U.S.C. § 1332(a)(1) jurisdiction, both Travelers UM and WC are citizens

of the State of Connecticut. Because Travelers WC’s intervention destroys diversity, the

Magistrate Judge recommends that the instant suit be dismissed without prejudice.

Specifically, the Magistrate Judge concluded that excluding Travelers WC from this

lawsuit, would have the ultimate effect of depriving it of any way to recoup payments made

to Plaintiff.


1
 Travelers’ WC is the workers compensation carrier for Plaintiff, Michael Fuselier, who was injured while in the
course and scope of his employment.
           Under the improper joinder doctrine, the citizenship of a non-diverse defendant can

be disregarded if the non-diverse defendant demonstrates there is no possibility of recovery

against it under state law, and determination of such a claim can involve the pleadings

when “the plaintiff has misstated or omitted key facts that would determine the propriety

of joinder.” Smallwood v. Illinois, 385 F.3d 568, 572 (5th Cir. 2004).

           Travelers WC informs the Court that Travelers UM intends to file a motion for

summary judgment to be dismissed from this lawsuit based on a valid rejection of the UM

coverage. Thus, maintains that Travelers UM has been improperly joined as a defendant.

Travelers WC has submitted the rejection form dated December 26, 2016, which reveals

that the UM coverage was rejected. 2 Accordingly,

           IT IS ORDERED that the Court will hold the recommendation by the Magistrate

Judge in abeyance for 60 days from the date of this Order in order for Travelers UM to file

the motion for summary judgment; the Court will consider the Report and

Recommendation after the motion, if filed, is decided by this Court.

           THUS DONE AND SIGNED in Chambers, on this 30th day of March, 2020.



                            ____________________________________________
                                         JAMES D. CAIN, JR.
                                 UNITED STATES DISTRICT JUDGE




2
    Exhibit 2, Rec. 28-2.

                                                 2
